Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
The adjustment to priority in the file wrapper via the updated ADS is noted and reflected in this action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prosser (US PG-pub 2012/0303397).

Regarding claims 1-3 and 11-15, Prosser teaches, a mobile vehicle refueling system comprising a fleet of mobile fuel stations 510 (fig. 5c; vehicles can act as refueling systems; para 0098); a fuel reservoir (fig.2D); the fuel type consisting of liquid, gaseous, and electric fuel (para. 0081); dispensing hardware (fig. 12a); a data processing hub (i.e. microprocessor 512; fig. 5D); wireless data communication (wirelessly transmitting data to and receiving data from a network; see paragraph [0114]); the data processing hub being capable of receiving vehicle identification, including an identifier for each mobile fuel station, fuel level, and location; the data processing hub being further capable of dispatching via the network the mobile fuel stations in the fleet to vehicles in need of fuel based on the fuel level, fuel request, location, location preference, service request, reservoir fuel contents, reservoir fuel level, and mobile fuel station location (para 0201: “This may include sending dispatch information to the service vehicle that comprises the location of the EV and other identifying information about the EV, such as the EV's state of charge, the model of the EV, charging standards supported by the EV, the length of time that the EV has been in need of charge, the EV operator's identification information, a license plate number, customer number, and other EV information that assists the service vehicle operator or first-level controller to provide effective or efficient service.”); (claims 2, 3, 11-15) wherein the vehicle data is transmitted from a mobile device, which mobile device is configured to receive and forward data from onboard vehicle sensors (para. 0206 and 0147); wherein the data processing hub is configured to store vehicle owner profiles, comprising vehicle identification data, billing data and preferred fueling locations (para. 0211; the controllers are able to optimize response time based on customer information; 0215); wherein each mobile fuel station carries at least two fuel reservoirs, wherein at least one of the fuel reservoirs is adapted to be exchanged at a resupply depot when depleted (the reservoirs are capable of being removed and replaced or replenished; para. 0092); wherein at least some members of the fleet of mobile fuel stations carry at least one liquid fuel reservoir and at least one electric fuel reservoir ; wherein at least some of the reservoirs carrying electric fuel comprise a collection of charged battery packs that can be swapped for depleted battery packs from vehicles (para.0084); wherein at least some members of the fleet of mobile fuel stations are dispatched and arrive at a vehicle fueling location by autonomous driving (a controller 520 assists the user in the refueling process such as routing and sending instructions to the E); wherein the onboard vehicle sensors detect vehicle fuel level and at least one of fuel range, tire pressure, oil level, oil life, coolant level and coolant temperature.
Allowable Subject Matter
Claims 4-10 and 16-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Prosser fails to disclose a customer app and a mobile fuel station app; autonomous flying vehicles.
 As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Miller US 2018/0107975 A9 methods and systems can automate the delivery of motor vehicle fuel while reducing the need for operator involvement and driving to a gas station. A server with access to a database and in wireless communication with computers installed in a motor vehicle can collect data from the computers including vehicle fuel level and vehicle geographic location. The data can be compared to the data to a fuel level threshold and geographic boundary. The data can be transmitted wirelessly through a wireless network to the database. A mobile fuel tanker truck can be dispatched to the vehicle's location when at least one of: fuel service is requested by a user of the vehicle or the vehicle's fuel level falls beneath the fuel level threshold. Fuel service can be requested by a user via a smartphone running an application that enables the monitoring, management, selection, and ordering of fuel service.
	The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
	
Inquiry
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665